Citation Nr: 1526173	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to May 1973.  

In an unappealed January 2005 rating decision, the RO denied service connection for major depression.  In September 2009, the Veteran's service personnel records were associated with the claims file, to include records documenting a suicide attempt and subsequent discharge.  These records are pertinent to the claim on appeal and were not associated with the claims folder when VA first decided it on the merits in January 2005.  Thus, the claim will be reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c).  

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in July 2014.  He has offered no explanation as to why he was unable to appear for the July 2014 hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing treated as withdrawal of request).  

In October 2014, the Board remanded this appeal to the RO for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran does not have posttraumatic stress disorder (PTSD).  

2.  The Veteran does not have a psychosis, and a psychosis did not become manifest within one year of service separation. 

3.  No current psychiatric disorder is etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service; a psychosis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The term "psychosis" is defined in 38 C.F.R. § 3.384 as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder. 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has made several assertions regarding the onset of a current psychiatric disorder.  He has described incidents in service that may be interpreted as stressors regarding a PTSD claim.  He has also maintained that he became depressed in service, and that his current symptoms are a continuation of a chronic psychiatric disorder that began in service.  He has not argued that he had a psychosis in service, that a psychosis became manifest within one year of service separation, or that he currently has a psychosis.  

In the initial November 2004 claim (VA Form 21-526), the Veteran specifically claimed service connection for "depression."  In the July 2009 claim (VA Form 119), he claimed service connection for major depression with problems in social skills, drug and alcohol abuse, and PTSD.  

Regarding, the Veteran's description of his PTSD stressor, he recounted that, on the first day of radio school after book camp, his leather jacket was stolen, and this affected his ability to trust others.  He also described an incident where he was ambushed and beaten by two individuals.  According to this account, the individuals stole a month's pay and knocked his front teeth back.  Later, on his first day at sea, someone stole his watch.  He reported that he subsequently went AWOL, and when he turned himself in, he was sent back to the ship.  Instead of dealing with his concerns, the ship's Executive Officer sent him to the brig, where he attempted to slit his wrist with a razor blade.  

In the notice of disagreement, the Veteran explained that, since his experience with the Executive Officer, he has had a definite problem with authority figures, especially policemen, whom he makes very angry, which "ends me up in jail."  He asserted that, these are the reasons he feels that, although he was not in combat, he has been in a personal war zone.  He has suffered, and his personality has permanently changed (by the events of service).  

A February 27, 2009 Mental Health Outpatient note reveals the Veteran's account that he had been thinking about his problems since being out of the service and believed that the incidents that happened while in the Navy precipitated the problems that he had recently been having.  He recounted that he was robbed several times while in the Navy and was badly beaten during one robbery.  He said that he felt vulnerable during the whole time he was in the Navy due to those incidents; he felt very uncomfortable being on the ship, and at times had suicidal ideation of jumping off the ship.  

He said that, during one of the planned cruises, he went to a psychiatrist and told him about his fears and his suicidal ideation.  The psychiatrist asked that he be sent to a naval hospital for psychiatric treatment, but his commander put him in the brig instead of the hospital.  He took a blade from his razor and cut his wrist while in custody.  He was then sent to the psychiatric hospital where he stayed for a few days and was eventually discharged from the Navy.  He said that he feels his problems are due to the trauma that he suffered while in the service.  

Service treatment records confirm significant portions of the Veteran's recent account of his service history.  Specifically, in July 1972, he was seen at the dispensary at the Naval Training Center after having been struck in the mouth by an unknown assailant.  He had two loose and bleeding teeth in the upper front of the mouth.  

An April 1973 psychiatric examination reveals the Veteran's report that he had been nervous since being on the ship and that this nervousness had been increasing since December 1972.  He felt shaky inside and his hands shook.  He felt that he wanted to be away from people.  He said that he did not know what he was nervous about.  At times, he felt that he needed to get away from the ship because everything was getting on his nerves.  He had gone on unexcused absence three times, the first time for 15 days in December 1972, the second time for 19 days in March 1973, and a third time for 11 days in April 1973.  He reported having felt depressed since February 1973, and since March 1973, he had difficulty sleeping, decreased concentration power, decreased interest in things, and thoughts of hurting himself.  

He found his job boring and felt that he was being harassed over what he believed to be petty rules and regulations.  He was seen by a Medical Officer on board the ship in mid-March 1973.  He was then seen again during the week prior to his admission and it was recommended that he be administratively discharged from the service.  He said that this made him feel better.  He then went to see the Executive Officer who refused the recommendation for administrative separation.  

He was sent to the brig for "safe keeping," to keep him from going unexcused absence or hurting himself.  The next day, while he was in the brig, the Veteran cut his left wrist and said that he felt that he did not have anything to live for.  He said he thought that growing up and having various responsibilities scared him.  He said that he had no difficulties until he was on the ship.  He denied any past emotional problems.  He said that his work performance had been good.  Examination revealed that he was mildly depressed.  The diagnosis was immature personality, EPTE (existed prior to entry).  

In an April 1973 memorandum to the Executive Officer, the ship's Medical Officer noted "I feel his 'threatened suicide' is only a manipulation.  However, he might make gesture to get his way.  This childish acting out can be expected of this personality type.  I feel he is useless, but will leave it to you as to separation."  The report of medical examination at service separation in May 1973 reveals a diagnosis of personality disorder "immature personality" EPTS.  

Thus, while the Veteran received psychiatric treatment during service, the only diagnosis assigned at that time was a personality disorder.  Personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2014).  

After service separation, the first treatment from any mental health provider came three decades later, in 2003.  At that time, the Veteran sought treatment for alcohol detoxification.  An April 2003 diagnosis was alcohol dependence and substance induced mood disorder, rule out major depressive disorder.  

Thus, to the extent the Veteran now argues that his symptoms in service represent the onset of a continuous pattern of symptomatology as a manifestation of a chronic psychiatric disorder with onset in service, the extended period after service without evidence of complaint or treatment, is evidence to be considered against these assertions.  Also significant is the fact that the history of the onset of his recent psychiatric symptoms, as presented at the time of his initial VA treatment (2003), differs markedly from what he has reported in the context of the current claim.  

In 2003, he related the onset of his depression to the death of his wife and to the death of his best friend, whereas he currently asserts that the depression he now experiences started in service.  Such a significant change in the Veteran's account undermines the credibility of his account.  

A May 2003 Comprehensive Mental Health Evaluation reveals that the Veteran reported a 30-year history of alcohol use; however, he reported that, when his wife died, "the 2-3 beers a night became 1-12 beers a day . . . and when [his best friend] died . . . that's when I started drinking a pint or more a day . . . when I woke up needed a drink instead of the biscuit and sausage."  In this initial account, he specifically reported that his depression started after his wife's death.  He noted that, "when she died I didn't have anything to look forward to."  He reported feeling "empty" with no motivation since loss of his wife.  The Axis I diagnosis was alcohol dependence with physiological dependence, in early remission, nicotine dependence, major depressive disorder, single episode, with depressed mood.  

The Board attaches greater credibility to the initial post-service account in May 2003 than to the account he has more recently provided to VA adjudicators and healthcare providers in the context of his current claim for benefits.  Because the Veteran was seeking only medical treatment in 2003, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  

The Veterans Court has observed that many principles espoused in the Federal Rules of Evidence have no place in veteran's jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Veteran was afforded a VA examination in November 2009 and a nexus opinion was requested of the examiner.  The examiner noted that, over the years, treating clinicians had linked depressive symptoms to the death of the Veteran s wife and close friend, both in 2002.  The examiner noted that the Veteran did not endorse any significant consistent symptoms of depression during the examination.  He was assessed to meet DSM-IV criteria for major depressive disorder in partial remission.  

The Veteran recounted the incident in April 1972 when he was beat up and had two teeth knocked back.  He reported that, at the time, he did not think about it.  It did not bother him.  But from that day on, he was very leery.  According to the examiner, the Veteran's described situation does not meet DSM-IV criteria for a PTSD traumatic stressor.  The examiner explained that the Veteran did not indicate a feeling that his life was in danger and he did not endorse intense feelings of fear helplessness or horror.  

The Veteran indicated that he began to think more about this specific situation when obtaining treatment for substance abuse.  He reported that the meetings started making him look back over his life.  While he endorsed some anxiety that he linked to his military experiences, specifically being beaten, he did not endorse symptoms consistent with PTSD.  

The Axis I diagnoses were major depressive disorder in partial remission, alcohol dependence in sustained partial remission.  These conditions were found less likely as not (less than 50/50 probability) to be caused by or a result of the in-service diagnosis of immature personality disorder.  The examiner noted that immature personality disorder was not a diagnosis recognized by the current DSM-IV, and that the Veteran did not present with any overt symptoms of a personality disorder.  

The examiner reflected that there was no documentation by any of the Veteran's treating clinicians since he established care with the VA in 2003 indicating they assessed him to meet criteria for an Axis II diagnosis.  As personality disorders in general represented an enduring pattern of inner experience and behavior that was inflexible and pervasive across a broad range of personal and social situations, the examiner noted that it seemed unlikely that this initial diagnosis was accurate, as the Veteran should still be manifesting symptoms.

Another VA examination was provided in December 2012.  The Axis I diagnosis was major depressive disorder in partial remission.  The examiner found that the Veteran appeared to currently have sufficient depressive symptoms to diagnose an active major depressive disorder.  The examiner addressed the claimed stressor of the Veteran reported being physically assaulted in April 1972 while he was in the military.  He said that he was assaulted and robbed by a couple of African American men one evening while he was walking back to his barracks.  

The examiner found that this stressor did not meet Criterion A (exposure to a traumatic event) for a diagnosis of PTSD, and the stressor is not related to the Veteran's fear of hostile military or terrorist activity.  The examiner explained that the Veteran's report of his response at the time the assault occurred does not meet criterion A because he said that he did not think much about it at that time aside from being upset that he had been robbed and physically assaulted.  

The examiner also noted that, in reviewing documentation from VAMC mental health clinicians who have treated this Veteran in the past there is no mention of a PTSD diagnosis or symptoms consistent with PTSD.  Therefore, according to the examiner, there seemed to be agreement among various VA examiners and clinicians that the Veteran was not suffering from PTSD.  

The December 2012 examiner acknowledged that the Veteran had a history of being diagnosed with major depressive disorder.  In the examiner's opinion, this disorder was currently in partial remission.  He continued to report some depressive symptoms, but the symptoms did not appear to be numerous enough or severe enough to meet the diagnostic criteria for an active major depressive disorder.  The examiner noted that, in reviewing documentation of the Veteran's appointments with his psychotropic medication prescriber, it appears that this provider has most consistently also diagnosed the Veteran with remission of major depressive symptoms over the past three years.  

In reviewing those treatment notes the Veteran did not appear to have reported any chronic or significant depressive symptoms to that provider over the prior three years.  In the December 2012 VA examiner's opinion, the depressive symptoms that the Veteran may continue to experience did not appear to be directly related to his military service.  The examiner reasoned that the Veteran has experienced other life events, most notably the death of his wife a few years previously, which likely contributed more directly to his depressive symptoms when they occurred.  The Veteran identified the death of his wife as being a very significant event in his life which continued to cause him depressive symptoms at times.  

In regards to whether the Veteran's in-service diagnosis of immature personality was related to the currently-claimed psychiatric disorder, the examiner referred to the mental health examination conducted in November 2009, specifically, the notation that the diagnosis of immature personality disorder was not a diagnosis recognized by the current DSM-IV, that there had been no documentation by any of the Veteran's treating clinicians since he established care with the VA in 2003 indicating they assessed him to meet criteria for an Axis II diagnosis, and that as personality disorders represent an enduring pattern of inner experience and behavior that was inflexible and pervasive across a broad range of personal and social situations, it seems unlikely that this initial diagnosis was accurate, as he should still be manifesting symptoms.  

The December 2012 examiner expressed agreement with the November 2009 opinion in this regard.  However, the December 2012 examiner explicitly found that the mental health symptoms that were reported and/or documented during military service were likely unrelated to the Veteran's current depressive symptoms. 

In a March 2015 addendum, the December 2012 VA examiner was asked to explain why the mental health symptoms that were reported and/or documented in service were likely unrelated to the Veteran's current depressive symptoms.  The examiner answered that it was:

impossible for this examiner to determine exactly why the veteran was diagnosed with 'Immature Personality Disorder' during his military service.  This diagnosis is no longer an official or credible diagnosis in the latest edition of the diagnostic manual (DSM).  Therefore, the diagnosis is outdated and would appear to be currently irrelevant.  In general, behavioral characteristics which are used to diagnose any personality disorder are separate and unrelated to symptoms that would be used to diagnose a depressive disorder.  A personality disorder and a depressive disorder are very different in terms of how they are manifested in a person's thoughts and behaviors.  This is why this examiner cannot make any connection between the veteran's more recent diagnosis of a depressive disorder and his diagnosis of 'Immature Personality Disorder' many years ago.

The examiner was also asked to address, in light of mental health treatment records from February and July 2009 indicating that the Veteran reported that his anxiety had been ongoing since his experiences in the Navy, and VA treatment records from December 2012 showing that the Veteran was noted to have an anxiety disorder, whether it is at least as likely as not (i.e., probability of 50 percent) that any such condition is in any way etiologically related to the Veteran's active service, including the mental health symptoms that were reported and/or documented in service.  The examiner's response was:

In the opinion of this examiner, the veteran does not suffer from an anxiety disorder.  This opinion is shared by other mental health providers who have examined and treated the veteran including the C&P examiner who conducted his initial mental health exam here at this VAMC back in Nov. 2009.  In addition to the mental health treatment records mentioned above, the veteran's most recent mental health treatment notes from 2013 and 2014 were reviewed.  [The Veteran's] psychotropic medication provider here at this VAMC [...] has met with him many times over the course of the past few years.  [The provider's] most recent notes from 2013 and 2014 provide diagnoses of Alcohol Induced Mood Disorder and Alcohol Dependence.  There is no mention of an anxiety disorder in these recent notes.  Although there may be occasional disagreement among mental health providers in regards to a diagnosis, in this case, there appear to be multiple providers and examiners who have not diagnosed the veteran with an anxiety disorder.

The examiner continued that, as he had opined in the December 2012 examination report, the Veteran's mental health issues and diagnoses, which have been provided over the past few years, do not appear to be etiologically related to his military service.  At the time of the December 2012 examination, the examiner noted that the Veteran's depressive symptoms were more likely to be related to other life stressors, such as the death of his wife.  The examiner was unable to make any direct connection between the symptoms the Veteran may have experienced during his military service and the more recent mental health symptoms.  

In the examiner's view, to opine that the Veteran's current mental health symptoms are related to his military service in any way would be mere speculation.  There does not appear to be any significant clinical evidence of such a connection.  Moreover, the examiner could not think of any additional evidence that would permit a mental health professional to establish such a connection.

The Board finds that the medical evidence in this case adequately addresses the various contentions of the Veteran regarding the onset of his psychiatric symptoms, and adequately addresses the medical evidence recorded in service and after service.  

It is notable that there is no medical opinion that purports to relate any current psychiatric diagnosis to the incidents of service.  These assertions come solely from the Veteran.  It is also notable that the March 2015 addendum opinion finds only the prospect of an opinion in favor of in-service causation to be speculative.  In contrast, he did not find that an opinion against such a relationship would be speculative.  As the examiner gave clear reasons for this finding, the Board finds that the inability to provide a non-speculative opinion in favor of causation is consistent with the negative opinion provided and does not render the opinion inadequate.  

The Board also notes that, to the extent the Veteran has been diagnosed with alcohol and drug dependence, no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97 (Jan. 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  While service connection can be granted for alcohol abuse that results from a service-connected psychiatric disorder, in this case, service connection is not in effect for a psychiatric disorder.  

In sum, while the Veteran was found to have a personality disorder in service, service connection is not available for such a diagnosis; there is no post-service diagnosis of a psychosis; the weight of the medical evidence is against a diagnosis of PTSD; and post-service diagnoses of major depressive disorder and anxiety disorder are not related to an injury or disease in service.  While the November 2009 and December 2012 examiners discounted the diagnosis of a personality disorder in service, neither found that any other chronic psychiatric diagnosis was more appropriate during that period, or that any current chronic psychiatric diagnosis is related to symptoms in service.  

Regarding the Veteran's assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, his assertions do not constitute competent evidence on this question.  

As noted above, the competent evidence is uniformly against any relationship between a current acquired psychiatric disorder and service.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2004, July 2009, September 2009, and December 2014 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The Board has considered whether additional notice or examination is necessary in light of the Veteran's assertion as to a personal assault during service.  In Patton v. West, 12 Vet. App. 272 (1999), the Veterans Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Veterans Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Moreover, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination. 

However, in this case, the basis for the denial of the Veteran's claim was not that the asserted personal assault did not occur, but that a diagnosis of PTSD was not supported.  Notably, none of the medical professionals asked to opine on this question discounted the Veteran's description or found that the claimed events did not occur.  Neither have VA adjudicators made such a finding.  Accordingly, additional notice on this point is not necessary.  The Board also finds that a medical opinion addressing whether the claimed stressor occurred is not necessary in light of the evidence establishing that the Veteran does not have PTSD.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and disability records from the Social Security Administration (SSA).  The RO has also obtained a thorough medical examination regarding the claim, as well as several medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining all outstanding VA treatment records from 2003 to the present, by requesting from SSA complete copies of any determination on a claim for disability benefits from that agency, by obtaining the Veteran's records from the National Personnel Records Center for his reported hospitalization in April 1973, including any mental health records, and by obtaining a supplemental opinion from the examiner who provided the December 2012 VA opinion.  That examiner addressed the questions posed by the Board and provided a complete rationale for the explanations given.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


